BOOCHEVER, Circuit Judge,
dissenting:
I respectfully dissent.
I am not convinced that the scope of the regulation must be limited to electrical shock hazard. 30 C.F.R. § 55.12-16 provides that “Electrically powered equipment shall be deenergized before mechanical work is done on such equipment.” This language is clear and unambiguous. Nothing limits it to situations involving danger from shock as opposed to those involving unexpected activation of equipment. Although the other provisions in section 55.12 go to electrical shock hazards, I do not believe that this is a sufficient reason for us to hold that the agency abused its discretion in declining to read such a limitation into the plain language of § 55.12-16.1 We ordinarily defer to an agency’s reasonable in*1194terpretations of the regulations it administers, Montana Power Co. v. Environmental Protection Agency, 608 F.2d 334, 344-46 (9th Cir. 1979), and we construe safety legislation and regulations liberally to effectuate their purposes. Magma Copper Co. v. Secretary of Labor, 645 F.2d 694, 697 (9th Cir.), cert. denied, 454 U.S. 940, 102 S.Ct. 475, 70 L.Ed.2d 247 (1981).
I do not think that the principles of fair warning require that we limit the plain language of § 55.12-16 to situations involving electrical shock. A regulation must give fair warning of what conduct is covered. However, “mere clumsiness in drafting” is not a ground for legal attack unless the regulation is so poorly written that it is unconstitutionally vague. Irvington Moore, Division of U. S. Natural Resources v. Occupational Safety and Health Review Commission, 556 F.2d 431, 436 (9th Cir. 1977). Regulations must “give the person of ordinary intelligence a reasonable opportunity to know what is prohibited.” Lloyd C. Lockrem, Inc. v. United States, 609 F.2d 940, 943 (9th Cir. 1979). Section 55.12-16, by its terms, applies to “mechanical work” performed “on electrical equipment.” These words sufficiently warn that the regulation is applicable to electrical equipment, irrespective of whether there is a specific danger of electrical shock.
It was also not improper to construe the regulation to apply to the particular facts of this case. The Administrative Law Judge treated work on the adjacent, nonelectrical feeder chute as work “on electrically powered equipment.” The chute, he reasoned, was part of a single integral process involving “electrically powered equipment” because it fed the electrically powered panfeeder and jawcrusher. If applied too broadly, of course, the whole mill might be treated as a single “integral process” under this interpretation. I am not prepared, however, to say that the interpretation and resulting application of the regulation was “plainly erroneous or inconsistent with the regulation.” Udall v. Tallman, 380 U.S. 1, 17, 85 S.Ct. 792, 801, 13 L.Ed.2d 616 (1965).
The workers in this case stood upon the panfeeder while working on the chute. This fact supports the AU’s conclusion that the chute was integrally related to the pan-feeder which it was designed to feed. It was not plain error to treat at least the chute and the panfeeder as one assembly because, if the panfeeder were accidently activated while miners were standing on it in order to work on the chute, there was a danger that they would fall and be conveyed into the jaw-crusher.2 The interpretation of “electrically powered equipment” to include the chute therefore serves the safety purposes of the regulations in that it protects workers from the hazards of accidental and unanticipated movement of electrically powered equipment after it has been shut down for mechanical work.
Finally, the agency’s application of § 55.-12-16 here is consistent with its position in other recent cases. In Secretary of Labor v. Freeport Kaolin Co., 2 FMSHRC 233, 241-42 (Jan. 30, 1980), the ALJ refused to hold that § 55.12-16 applied only to work on electrical parts or components of electrically powered equipment. In Secretary of Labor v. Warner Co., 2 FMSHRC 972, the employer admitted a violation when a foreman failed to deenergize a screw conveyor while attempting to unblock a feeding chute.3
CONCLUSION
Although the Commission’s construction of “work done on [electrically powered] equipment” may not be the most obvious or *1195logical one, it is not inconsistent with the language of the regulation. The Commission’s interpretation need not be the only or the most reasonable interpretation. See Kester v. Campbell, 652 F.2d 13, 15 (9th Cir. 1981). I would therefore affirm the Secretary.

. I disagree with the majority’s view that reading § 55.12-16 to reach more than shock hazard would make it a mere duplication of 30 C.F.R. § 55.14-29. § 55.14-29 applies only to repairs and maintenance, while § 55.12-16 uses the potentially broader term “mechanical work.”


. The record indicated that Phelps-Dodge was aware of the danger to chute clearers from unexpected activation of the panfeeder. The panfeeder, although not locked out, was turned off at the local control panel, and the chute-clearers wore safety ropes while standing on the panfeeder [ER 4]. There was also testimony that the panfeeder button at the control panel could be accidentally pushed and that it sometimes stuck on account of dust [CR 246].


. The Warner citation was issued under 30 C.F.R. § 56.12-16, the identical counterpart of § 55.12-16 under Part 56, Safety and Health Standards — Sand, Gravel and Crushed Stone Operations.